State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 2, 2014                   518212
________________________________

In the Matter of PAUL CHANDLER,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Garry, Egan Jr., Devine and Clark, JJ.

                             __________


     Paul Chandler, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Clinton County)
to review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      During a search of his cell, petitioner was found to be in
possession of numerous Uniform Commercial Code (hereinafter UCC)
forms and related literature. Following a tier III disciplinary
hearing, he was found guilty of violating the prison disciplinary
rules prohibiting possession of unauthorized literature and UCC
materials, as well as contraband. After that determination was
upheld on administrative appeal, petitioner commenced the present
CPLR article 78 proceeding.
                              -2-                  518212

      We confirm. Petitioner's contention that he was authorized
to possess the UCC forms and related documentation is belied by
the misbehavior report, documentary evidence and hearing
testimony, all of which provide substantial evidence to support
the determination of guilt (see Matter of Bunting v Fischer, 94
AD3d 1320, 1320 [2012]; Matter of Samuels v Department of
Correctional Servs. Staff, 84 AD3d 1629, 1630 [2011]). Further,
as the possession of these materials is prohibited, the manner in
which he obtained them is immaterial (see Matter of Arrington v
Venettozzi, 87 AD3d 1215, 1215-1216 [2011]). His unpreserved
argument that the rules prohibiting him from possessing the
documents in question are unconstitutional "must be raised in the
context of the prison grievance procedure" (Matter of Bunting v
Fischer, 94 AD3d at 1321). Petitioner's remaining claims are
also unpreserved for our review and, in any event, are without
merit.

      Peters, P.J., Garry, Egan Jr., Devine and Clark, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court